Citation Nr: 1713679	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to August 8, 2016, and in excess of 20 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  

The case was previously before the Board in July 2016.  For the reasons discussed below, another remand is required before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2016 rating decision, the evaluation for hearing loss was increased to 20 percent from August 8, 2016.  As this does not represent the maximum rating available for his hearing loss disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35(1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Board reviewed the hearing loss claim in 2016, it noted that previous audiological examinations were inadequate for various reasons.  For example, the January 2015 VA examiner said testing results were invalid because of inconsistent responses from the Veteran and invalid speech discrimination scores.  That examiner noted that previous testing in 2009 and 2011 was also considered invalid because of inconsistent responses. 

There was also a question as to the nature of the Veteran's hearing loss; that is, whether his hearing loss disability is unusual or has an unusual pathology which makes it difficult to assess through testing.  Service connection was granted based on service incurrence; however, a May 2009 VA audiology consult and June 2009 treatment record both referred to possible ototoxicity as the cause for the Veteran's hearing loss.  It was contemplated that the examination conducted on remand would include an opinion as to whether the Veteran's hearing loss is unusual or otherwise difficult to assess.  

The August 2016 VA examination is inadequate because it did not address that question.  The examiner performed an audiological evaluation and indicated that the test results were valid for rating purposes, with no comment on the previously invalid tests or response as to the possible unusual nature of the Veteran's hearing disability.  

As the VA examiner did not provide an adequate opinion or rationale, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion must be obtained to clarify these issues.

With regard to the claim for TDIU, the Veteran is in receipt of service-connected benefits for PTSD with an evaluation of 100 percent from August 29, 2014.  Prior to that date, his combined rating was 80 percent.  Thus, entitlement to TDIU for any time after August 2014 may only be considered based upon service-connected disabilities other than PTSD.  As the outcome of the remand on the issue of entitlement to a higher initial evaluation for bilateral hearing loss may impact the claim for TDIU, the issues are inextricably intertwined.  Therefore, the issue of TDIU is remanded pending adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the Veteran's August 2016 VA audio examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion as to whether the Veteran's hearing loss is unusual or has an unusual pathology.  If the examiner determines that the addendum opinion cannot be provided without an examination, one should be scheduled.

The claims file, including this remand, must be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with the Veteran's bilateral hearing loss disability.  

The examiner should specifically consider the history of the Veteran's complaints related to his hearing loss (sudden onset and frequent inconsistencies noted upon examination; May and June 2009 VA records) and state whether the Veteran's hearing loss is unusual or has an unusual pathology which makes it difficult to assess through testing.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Upon completion of the above, readjudicate the issues on appeal, to include considering TDIU before and after August 2014.  For the period after August 2014, consider service-connected disabilities other than PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


